Citation Nr: 1612860	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition, to include mild lower dorsal dextroscoliosis. 
 
2.  Entitlement to service connection for a right leg disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from October 1982 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The issue of service connection for a back condition, to include mild lower dorsal dextroscoliosis, was reopened by the Board in March 2014; the Veteran's claims for service connection were remanded by the Board in March 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.

The March 2014 Board remand instructed the VA examiner to: (1) identify all diagnosed back and right leg disabilities, (2) provide a nexus opinion as to whether any right leg disabilities are etiologically related to service, specifically commenting on the Veteran's jumping from a truck during ACDUTRA, (3) provide an opinion as to whether any congenital defect of that back resulted in a superimposed disability, or if a congenital disease was aggravated as a result of service, (4) provide a nexus opinion for any acquired back disability, and (5) provide an opinion on whether any acquired back disability pre-existed service,  and if so, determine whether the pre-existing disorder underwent an increase in the underlying pathology during ACDUTRA, and determine if the increase was due to the natural progression of the condition.  The examiner was also asked to provide a complete rationale for conclusions reached.

With regard to the Veteran's back condition, the Veteran underwent a June 2014 back Disability Benefits Questionnaire (DBQ), with an addendum in May 2015.  The medical evidence reveals that the Veteran has a diagnosis of thoracic strain and thoracic dextroscoliosis.  The addendum opinion essentially found that the Veteran's thoracic dextroscoliosis was not aggravated during her ACDUTRA, and that the Veteran's symptoms occurred many years after service due to the natural progression of her condition.  However, the examiner failed to discuss whether the Veteran's thoracic strain is superimposed upon her thoracic dextroscoliosis.  Therefore, an addendum opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

With regard to the Veteran's right leg claim, the Veteran was diagnosed with a right knee strain, and right knee meniscal injury at her June 2014 knee and lower leg DBQ.  The examiner determined that the Veteran's right leg condition was less likely than not related to the Veteran's service, and stated that there was "no evidence in VBMS showing the patient's condition".  While the examiner noted the Veteran's fall from a truck in the examination, the examiner offered no rationale regarding that incident in the nexus analysis.  Thus, an addendum opinion should be sought.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  Furthermore, the opinion is vague as to whether the Veteran has no current disability, or that the Veteran did not have a diagnosed condition in-service.  If the examiner intended the latter, the Board notes that the absence of evidence of treatment for a claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the June 2014 back DBQ with addendum in May 2015, and the June 2014 knee and lower leg DBQ, if available.  The examiner should once again review the claims file.

a.  The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's right knee strain, and/or right knee meniscal injury is etiologically related to service. 

The examiner should specifically discuss the Veteran's jumping from a truck during ACDUTRA.

b.  The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran has an additional disability due to a disease or injury superimposed upon her thoracic dextroscoliosis as a result of her service.   

The examiner should specifically discuss the Veteran's diagnosis of a thoracic strain.

The examiner should set forth the complete rationale for all opinions.  The absence of evidence of treatment for symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




